Citation Nr: 1424215	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-23 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to November 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

A Travel Board hearing was held at RO in October 2010 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record. 

This case was remanded by the Board for further development in February 2011.  

Although the Veteran initially filed a claim for PTSD, as reflected on the title page the Board has restyled the issue to include any potentially relevant psychiatric claims raised in the record, which includes PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD and depressive disorder not otherwise specified. 

2.  A VA psychiatrist has attributed the Veteran's PTSD to an in service event which caused him to fear hostile military or terrorist activity.  

3.  The Veteran's account of in-service stressors is credible and consistent with the places, types, and circumstances of his service. 



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, PTSD with depressive disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Based on the evidence of record, the Board finds that service connection for PTSD with depressive disorder is warranted.  In this regard, the Veteran's claimed stressors of exposure to fear of hostile military or terrorist activity, causing death and being subject to artillery fire are consistent with the places, types, and circumstances of the Veteran's service as detailed in his sworn testimony and service records.  In turn, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (75 Fed. Reg. 39843, 39852 (July 13, 2010)).  

Further, a VA physician has confirmed that the claimed stressor of exposure to an explosion in the form a Vietnamese national who acted as a "suicidal bomber" in December 1966 was adequate to support a diagnosis of PTSD and that the stressor was related to the Veteran's fear of hostile military or terrorist activity.  While this stressor has not been verified, it is apparently consistent with the appellant's in-service experiences and circumstances.  Accordingly, the Board finds that the Veteran has demonstrated PTSD with depressive disorder and that his disability has been sufficiently linked to wartime experiences.  In sum, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for PTSD with depressive disorder have been met.  The claim is granted. 





ORDER

Entitlement to service connection for PTSD with major depressive disorder is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


